As filed with the Securities and Exchange Commission on November 17, 2009 Registration No. 333-162345 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT No. 1 F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOCUREX, INC. (f/k/a Whispering Oaks International, Inc.) (Exact name of registrant as specified in its charter) Texas 3841 75-2742601 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Whispering Oaks International, Inc.7080 River RoadSuite 215Richmond, British Columbia V6X 1X5Canada(866) 884-8669 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Dr. Ricardo Moro-VidalChief Executive Officer7080 River RoadSuite 215Richmond, British Columbia V6X 1X5Canada(866) 884-8669 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Joel J. Goldschmidt, Esq.Morse, Zelnick, Rose & Lander, LLP405 Park AvenueSuite 1401New York, New York 10022(212) 838-8269(212) 838-9190 facsimile Mark A. von Bergen, Esq.Jason H. Barker, Esq.Holland & Knight LLPth AvenueSuite 2300Portland, Oregon 97204(503) 243-5874(503) 241-8014 facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the Securities Act), check the following box. R If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if smallerreporting company) Smaller reporting company R CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Proposed MaximumAggregate OfferingPrice(1) Amount ofRegistration Fee Units, each unit consisting of: $ 11,592,000 (2) $ 646.83 (i) shares of common stock, and   (ii) redeemable common stock purchase warrants, each to purchase one share of common stock   Shares of common stock issuable upon exercise of warrants included in units(3) $ 17,388,000 $ 970.25 Representatives warrant(3)(4)   Units issuable upon exercise of the underwriters warrants, each unit consisting of: $ 1,209,600 $ 67.50 (i) shares of common stock   (ii) warrants, each to purchase one share of common stock   Shares of common stock issuable upon exercise of the warrants included in units underlying representatives warrant(3) $ 1,512,000 $ 84.37 TOTAL $ 31,701,600 $ 1,768.95 Less: Fee Previously Paid(5) $ 1,052.95 Net Amount Due 716.00 (1) Estimated solely for purposes of calculating the amount of the registration fee to be paid pursuant to Rule457(a) of the Securities Act. (2) Includes the proceeds from the sale of any units that the underwriters have the option to purchase to cover over-allotments, if any. (3) Pursuant to Rule 416 of the Securities Act of 1933, as amended (the Securities Act), the securities offered hereby also include such additional indeterminate number of securities as may be issuable pursuant to the anti-dilution provisions of the redeemable warrants and the representatives warrants. (4) The representatives warrant covers such number of units as shall equal 10% of the units sold in the offering other than units sold pursuant to the over-allotment option. (5) On October 1, 2009, the Issuer wired $1,458.65 to its account at the SEC, of which $1,052.95 was applied to the registration fee in connection with the initial filing of this registration statement. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 17, 2009 PRELIMINARY PROSPECTUS 1,200,000 Units each consisting of70 shares of common stock and 70 common stock purchase warrants We are offering, on a firm commitment basis, 1,200,000 units. Each unit will consist of 70 shares of our common stock and 70 redeemable common stock purchase warrants, which we refer to in this prospectus as the redeemable warrants. The units will not trade separately, they will not be listed on any exchange or quoted on any market and no certificates will be issued evidencing the units. The shares of common stock and the redeemable warrants comprising the units will be issued and quoted separately on the Over-the-Counter Bulletin Board. We expect that the units will be offered at a price within a range of $5.60 to $8.40 per unit. Our common stock is currently quoted on the Bulletin Board under the symbol BOCX. We expect the redeemable warrants to be quoted on the Bulletin Board under the symbol BOCXW. On November 16, 2009 the last sales price as quoted on the Bulletin Board was $0.13. Each redeemable warrant included in the units entitles its holder to purchase one share of our common stock at an exercise price equal to 150% of the closing market price of a share of our common stock on the pricing date of the units. The redeemable warrants are exercisable at any time until their expiration date, five years after the effective date of the registration statement of which this prospectus is a part. We may redeem some or all of the redeemable warrants at a price of $0.003 per warrant by giving the holders not less than 30 days notice at any time the common stock closes at 200% of the closing common stock price on the pricing date of the units for five consecutive trading days. INVESTING IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS. WE ARE CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. YOU SHOULD PURCHASE OUR SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE RISK FACTORS BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Unit Total Public offering price $ $ Underwriting discount $ $ Proceeds to us, before expenses $ $ We have also agreed to pay Paulson Investment Company, Inc., the representative of the underwriters of this offering, a non-accountable expense allowance equal to 3% of the total public offering price for the units offered by this prospectus and issue to Paulson a warrant to purchase 120,000 units, identical to the units offered by this prospectus, having an exercise price per unit equal to 120% of the unit public offering price. We have also granted the underwriters a 45-day option to purchase up to an additional 180,000 units to cover over-allotments. PAULSON INVESTMENT COMPANY, INC. The date of this prospectus is , 2009 Figure 1 This chart reflects our analysis of human clinical samples of Serum-
